  Case 1:21-mc-00030-BAH Document 1 Filed 03/17/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT

                         DISTRICT OF COLUMBIA


     MOTION FOR PRO SE FILER PUBLIC EXEMPTION REQUEST
Plaintiff respectfully requests a Pro Se Filer /Public Exemption Request for
Exemption from the Judicial Conference’s Electronic Public Access Fees
in District of Columbia. Albertha Dionne Badon a pro se filer, in the case of
Badon v Perdue 3:20-cv-00460. The PACER service is much needed in regard to
a case in which I am the plaintiff, pending in Louisiana Middle District Court. The
information will permit me to be informed about the upcoming case. As a lay
person, possibly per se, I seek information connected with cases involving USDA,
FDIC, Mary Elizabeth Bass, Tom Vilsack, Cooper Consolidated, Bulk seas, RMG,
and Weber Marine.
Employed for several years as a USDA Agricultural Commodity Technician, I was
removed from the USDA schedule on June 6, 2018, yet not officially fired until
November 1, 2019. Since that time, I have not worked at a permanent job. I have
been collecting unemployment benefits and working temporary jobs through a temp
service. I recently filed for extended unemployment benefits and am waiting to be
approved.
Due to the situation, it becomes necessary to request a personal exemption from
PACER fees as an indigent plaintiff before the aforementioned court. May I have
the exemption from January 1, 2021 to September 30, 2021.
Thanks in advance for your courtesy.
In support of this application, I provide the following:

An exemption from the Judicial Conference’s Electronic Public Access Fee is
necessary due to the foregoing and in order to avoid unreasonable burdens and
to promote public access to information during the COVID-19 Pandemic.
         Case 1:21-mc-00030-BAH Document 1 Filed 03/17/21 Page 2 of 2




      I understand that this fee exemption will apply only to me, will be valid only
      for the purposes stated above, and will apply only to the electronic case files of
      this court that are available through the PACER service.

      I agree that any data received through this exemption will not be sold for
      profit, will not be transferred, will not be used for commercial purposes, and will
      not be redistributed via the Internet. Declaration: I declare that the above
      information is true and understand that a false statement may result in
      abolishment of my exempt access and an assessment of Electronic Public Access
      usage fees.




Date: _____________

Applicant’s signature

_______________________


Albertha D. Badon, Pro Se


Telephone:
Email: badsoulties@gmail.com
